Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March30, 2010, with respect to the consolidated financial statements incorporated by reference in the Annual Report of TFFinancial Corporation on Form10-K for the year ended December31, 2009. We hereby consent to the incorporation by reference of said report in the Registration Statements of TFFinancial Corporation on FormsS-8 (FileNo.333-87176, effective December7, 1994, File No.333-09235, effective July31, 1996, File No.333-27085, effective May14, 1997, and File No.333-125116, effective May20, 2005). /s/ GRANT THORNTON LLP Philadelphia, Pennsylvania March28, 2011
